COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-206-CV

HARRIS METHODIST SOUTHWEST HOSPITAL                               APPELLANT

                                        V.

TIFFANY KNIGHT                                                      APPELLEE

                                    ----------

           FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties' “Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: WALKER, LIVINGSTON, AND GARDNER, JJ.

DELIVERED: January 19, 2010




      1
           See Tex. R. App. P. 47.4.